          Case 3:18-cv-05215-JD Document 44 Filed 02/21/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                            Civil Minutes


Date: February 21, 2019                                             Judge: Hon. James Donato

Time: 7 minutes

Case No.        C-18-05215-JD
Case Name       Solo v. United States Soccer Federation

Attorney(s) for Plaintiff(s):    Richard M. Nichols/Timothy W. Moppin
Attorney(s) for Defendant(s):    Ellen E. McLaughlin

Deputy Clerk: Lisa R. Clark                                  Court Reporter: Raynee Mercado

                                        PROCEEDINGS

Initial Case Management Conference - Not Held
Motion to Dismiss - Not Held
Motion to Transfer Case - Held

                                    NOTES AND ORDERS

The Court hears argument on the motion to transfer, Dkt. No. 25, and takes it under submission.

The case is stayed pending further order.
